Nardelli, J. (dissenting).
Plaintiff Damion Rodriguez, then aged 14, was sent by his aunt, who was giving a "get together” at 515 West 170th Street, to buy some cake plates. When he left 515 there were men outside the building; Damion had seen one of them passing a small packet to another and believed they were selling drugs. When Damion was returning from the store and was 191 feet away (161 feet from the building line of 515) he saw one of the men emerge from 515, stand a few feet from the entrance to 515, and fire a gun. One of the bullets hit Damion in the side. The building at 515 is owned by defendant-appellant.
The motion court concluded that certain issues of fact were unresolved. Assuming, however, that there were drug-dealing activities within the building, that the locks on the front and basement doors did not work and defendant landlord knew of their condition, that the gunman used the building in his drug-dealing and other activities, and even that he had entered the building to get the gun, there would be no basis for imposing liability on defendant. No duty running to plaintiff Damion could be shown to exist. To say, as does the majority, that the infant plaintiff’s subjective intention to return to defendant’s property can serve as a basis for the creation of a relationship that imposes liability on defendant is patently absurd. In that regard, the infant plaintiff is no different from any other passerby. Thus, there could be no violation of a duty on which to base liability. In Muniz v Flohern, Inc. (77 NY2d *230869), a nine-year-old boy passing on the sidewalk was hit by a shot from inside a store in the building while the store, which was allegedly known for illegal drug activities, was being held up. The Court of Appeals upheld the dismissal of the action as against the landlord, noting that the landlord "owed no duty to the infant plaintiff’ (supra, at 870) and that there was no relationship between the landlord and the gunman, "between the attempted robbery and the illicit drug activity such as to require defendants to attempt to control the conduct of either the tenant or the gunman” (supra, at 870), or between the landlord and the infant plaintiff requiring the landlord to afford him protection from potential dangers springing from the drug trafficking.
In the instant case, also, no relationships are suggested which could create a duty in the landlord to plaintiff, especially with respect to a shot fired from a public sidewalk and striking plaintiff more than the width of a football field away from the building. Waters v New York City Hous. Auth. (69 NY2d 225, 230) also found no duty in the building owner even though a crime initiated in the street was continued onto the property; the Court of Appeals observed that virtually limitless liability would be imposed on property owners if their legal obligations were extended in those circumstances, and said "both logic and public policy weigh heavily in favor of confining the scope of defendant landowner’s duty to protect against criminal acts to tenants and others who might reasonably be expected to be on the premises” (supra, at 230).
In considering liability to people off the premises—in this case 161 feet off the premises—we must be especially conscious of Chief Judge Cardozo’s observations that "[t]he risk reasonably to be perceived defines the duty to be obeyed” and that one "sues for breach of a duty owing to himself’ (Palsgraf v Long Is. R. R. Co., 248 NY 339, 344, 346). The gunman undoubtedly violated a duty to anyone within the range of his weapon, including plaintiff, since the risk of a person’s being hit could reasonably be perceived. To impose a similar duty of foresight upon a building owner because a concatenation of circumstances and events resulted in the gunman’s entering and emerging from its building before firing his weapon, however, would impose liability for a risk not "reasonably to be perceived.” Firing a gun on a city street is so inherently dangerous "as to impose a duty of prevision not far from that of an insurer” (Palsgraf v Long Is. R. R. Co., supra, at 344). The decisions in Muniz (supra) and Waters (supra) reflect the *231circumstance that our law does not make property owners insurers.
Accordingly, I respectfully dissent and vote to reverse the order appealed from and to grant summary judgment dismissing the complaint as against defendant-appellant.
Carro and Williams, JJ., concur with Tom, J.; Sullivan, J. P., and Nardelli, J., dissent in a separate opinion by Nardelli, J.
Order, Supreme Court, New York County, entered on or about January 24, 1994, affirmed, without costs.